                                           Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 1 of 28




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROLANDO CASTELLANOS,                              Case No. 17-cv-01307-JD
                                                        Petitioner,
                                   7
                                                                                           ORDER DENYING PETITION FOR
                                                 v.                                        WRIT OF HABEAS CORPUS AND
                                   8
                                                                                           DENYING CERTIFICATE OF
                                   9     SCOTT FRAUENHEIM,                                 APPEALABILITY
                                                        Respondent.
                                  10

                                  11

                                  12          Rolando Castellanos, a pro se state prisoner, has brought a habeas petition pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2254. The Court ordered respondent to show cause why the writ should not be granted.

                                  14   Respondent filed an answer and a memorandum of points and authorities in support of it, and

                                  15   lodged exhibits with the Court. The petition is denied.

                                  16                                           BACKGROUND

                                  17          A jury found Castellanos guilty of second-degree murder with firearm allegations. People

                                  18   v. Castellanos, 2015 WL 7300487, at *1 (Cal. Ct. App. Nov. 19, 2015). He was sentenced to 40

                                  19   years to life in state prison. Id. On November 19, 2015, the California Court of Appeal affirmed

                                  20   the conviction. Id. at *1. On February 17, 2016, the California Supreme Court denied review.

                                  21   Answer, Ex. 10. Castellanos filed a federal petition in this Court which was stayed so he could

                                  22   exhaust an additional claim. Docket Nos. 1, 24. The state courts denied Castellanos’ habeas

                                  23   petitions that raised the unexhausted claim. Answer, Exs. 11-13.

                                  24                                      STATEMENT OF FACTS

                                  25          The California Court of Appeal summarized the facts as follows:

                                  26                  A. Prosecution Evidence
                                  27                  In February 2012, appellant lived with his wife and daughter on one
                                                      side of a duplex on A Street in Oakland. Also living in the unit were
                                  28                  appellant’s brother Mario Villasenor, Mario’s family, and appellant’s
                                       Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 2 of 28



                                               nephew Luis Villasenor. Alejandro Diaz lived next door and was
                                   1           friends with appellant, Mario and Luis. Appellant, who by all
                                               accounts worked very hard in his gardening business, had purchased
                                   2           a residence in Concord and a share in some unimproved land in
                                               Tehama County.
                                   3
                                               Just after midnight, on February 19, 2012, Alejandro was sitting in
                                   4           his mother’s car outside the duplex when he noticed Mario’s black
                                               Nissan pickup truck was moving. Appellant and Mario came out of
                                   5           their unit and shouted that someone was stealing the truck. The
                                               brothers got into Alejandro’s car and they all pursued the stolen truck
                                   6           with Alejandro driving. Appellant was armed with a .22–caliber rifle
                                               and Mario was armed with a shotgun. Alejandro brought the truck to
                                   7           a stop on C Street near 98th Avenue by passing it on the left side and
                                               pulling in front of it. Appellant and Mario got out of the car and
                                   8           Alejandro drove away. Although Alejandro had a cell phone with
                                               him, he did not call the police.
                                   9
                                               At about 12:14 a.m., Oakland police officers responded to the scene
                                  10           of a shooting near C Street and 98th Avenue and found Hector
                                               Ramirez lying in the street with his head near the curb. Ramirez had
                                  11           four entrance gunshot wounds in his body and was pronounced dead
                                               at the scene. None of the wounds had any gunshot residue on them,
                                  12           meaning they had not been fired from a close enough range to leave
Northern District of California
 United States District Court




                                               traces of burning powder on the body. Police found one expended
                                  13           shotgun casing and four expended .22–caliber casings on the scene,
                                               located between 20 and 50 feet from Ramirez’s body. No weapons
                                  14           were found on Ramirez.
                                  15           Jesus Sesma lived on 87th Avenue with his wife Guadalupe, his
                                               daughter Fransisca, his son-in-law Marco Valenzuela–Quintero, and
                                  16           his grandchildren. On the night of the shooting, Jesus heard Mario
                                               calling to him from outside, asking in a scared tone of voice to be let
                                  17           inside the house. Jesus looked out and saw Mario and appellant, who
                                               were standing next to a Nissan truck. Mario was wearing pants and a
                                  18           shirt, but appellant was in shorts with no shirt or shoes. Jesus allowed
                                               Mario to pull his truck into the driveway of the house and park behind
                                  19           a gate. Guadalupe heard Mario say they had just killed someone.
                                  20           Against Guadalupe’s wishes, Jesus allowed appellant and Mario to
                                               come inside the house, where they spoke to Jesus and Marco for about
                                  21           25 minutes. Most of the talking was done by Mario; appellant did not
                                               correct him or indicate he disagreed with what his brother said.
                                  22           Neither Mario nor appellant mentioned anything about gang members
                                               or looked outside the window during the conversation. They did not
                                  23           appear to have any injuries. Guadalupe and Fransisca listened to what
                                               was said from other rooms in the house.
                                  24
                                               Mario told Jesus he and appellant had shot a “kid” who had stolen his
                                  25           pickup truck and several other things. A neighbor had given them a
                                               ride to look for the stolen truck and had stopped it by blocking its
                                  26           path, after which Mario and appellant had pulled the thief out of the
                                               truck (the neighbor was not involved). Mario said he had “finished
                                  27           off the kid” with a shotgun after appellant had shot him first with a
                                               .22. Mario was laughing and said they had “killed an asshole.” Jesus
                                  28           asked appellant whether this was true and appellant said yes.
                                                                                  2
                                       Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 3 of 28



                                               Appellant said he thought they had been followed.
                                   1
                                               During the conversation, appellant acknowledged shooting the person
                                   2           who stole the truck and indicated he was going to his property in
                                               Tehama County. He used Marco’s cell phone to make a call and was
                                   3           picked up by his wife and his nephew Luis. After appellant left the
                                               Sesma house, Mario described the shooting to Fransisca and his wife,
                                   4           who had arrived to pick him up. He said they thought the man was
                                               carrying some type of metal object or a “piece,” and they didn’t know
                                   5           whether it was a firearm or a knife. According to Mario, they were
                                               “gonna fuck him up before he fucked them up.” Mario explained that
                                   6           the man started to run after being pulled from the truck and he (Mario)
                                               pushed him. The man then tried to pull something out and because
                                   7           they did not know what it was they shot him. FN. 3 Mario admitted
                                               he had given the man who stole the truck the “mercy shot.”
                                   8
                                                      FN. 3 Neither Mario nor appellant specifically said they had
                                   9                  shot the man in self-defense.
                                  10           The morning after the shooting, Guadalupe called an Oakland Police
                                               Department officer she knew and told him about the visit from Mario
                                  11           and appellant the night before. The same day, appellant’s nephew
                                               Luis came to the Sesma home and retrieved two guns: a shotgun from
                                  12           the driver’s side of Mario’s truck and another “rusty” gun from the
Northern District of California




                                               back of Jesus’s work truck. Jesus found a .22–caliber piece of
 United States District Court




                                  13           ammunition in the bed of his truck a few days later. About a week
                                               after Luis took the guns, appellant’s cousin Damaris moved Mario’s
                                  14           truck off the Sesma property and was later seen by police in San
                                               Leandro with another woman removing a rack from the truck.
                                  15           Appellant did not return to the duplex where his family lived on A
                                               Street, and for three months after the shooting, Luis did not know
                                  16           where he was. Luis moved with appellant’s wife and daughter to the
                                               house in Concord, and when he saw appellant again three months
                                  17           later, appellant's facial hair had changed.
                                  18           An autopsy on Ramirez's body was performed by Thomas Rogers,
                                               M.D., a forensic pathologist who determined the cause of death to be
                                  19           multiple shotgun and gunshot wounds. A total of four wounds were
                                               found on Ramirez’s body: a small-caliber gunshot wound to the
                                  20           middle of his back near his spine, another small-caliber gunshot
                                               wound near the right side of his back, a shotgun wound to the right
                                  21           side of his chest, and a shotgun wound to his left foot. The shotgun
                                               wound to the foot was minor, but the bullet wound in Ramirez’s
                                  22           middle back and the shotgun wound to the chest could have been
                                               lethal in and of themselves, the chest wound being the most severe.
                                  23           Ramirez might have been able to walk after receiving the foot wound,
                                               but the chest wound damaged his soft tissue, muscles, sternum, chest
                                  24           cavity, heart, lungs, esophagus, trachea and vertebral column, and he
                                               would have collapsed to the ground if he had been standing when he
                                  25           received it. He might have been able to walk after receiving the
                                               wounds to his back. In addition to the gunshot wounds, Ramirez had
                                  26           scrapes and a bruise on his right arm that were caused within three
                                               days of the time of death, and blunt injuries on his knees. He had
                                  27           methamphetamine in his system, and although this could have made
                                               him more aggressive, Dr. Rogers could not say what effect the drug
                                  28           actually had on his behavior.
                                                                                 3
                                       Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 4 of 28




                                   1           B. Defense Evidence
                                               Several of appellant’s former gardening clients testified as character
                                   2           witnesses on his behalf. They described appellant as “extremely
                                               trustworthy,” “very honest” and possessing a “high level of integrity.”
                                   3            Appellant testified that his neighborhood in Oakland was a high
                                               crime area. He had known several people who had been the victims
                                   4           of shootings and he himself had been robbed at gunpoint in 2010. He
                                               purchased property in Tehama County and a house in Concord with
                                   5           the intention of moving from the neighborhood and had bought a .22
                                               rifle for protection.
                                   6
                                               On the evening of February 18, 2012, appellant and his wife went to
                                   7           bed early and were awakened by appellant's sister-in-law banging on
                                               the bedroom door and yelling that they were being robbed. Thinking
                                   8           that robbers were in the house, appellant jumped out of bed, grabbed
                                               his rifle, and put in a clip of ammunition. When he ran out of the
                                   9           bedroom, his sister-in-law told him, “No, no . . . [i]t’s your brother.
                                               He’s outside.” Wearing only his boxer shorts, appellant ran outside
                                  10           and saw Mario and their neighbor Alejandro getting into a car. Mario
                                               told appellant his truck had been stolen and appellant got into the back
                                  11           seat of the car.
                                  12           They caught up to the truck, which was traveling at about 15 miles
Northern District of California
 United States District Court




                                               per hour. Appellant was very nervous and thought the driver, who
                                  13           turned out to be Ramirez, was looking for someone or waiting for
                                               somebody. Alejandro pulled alongside the truck on its left and Mario
                                  14           told Ramirez through the window to give the truck back. Ramirez
                                               laughed at them and made signs with his hands “like gang bangers
                                  15           do.” Appellant thought Ramirez might be on drugs based on his
                                               behavior.
                                  16
                                               Alejandro pulled his car in front of the truck, blocking its path and
                                  17           forcing it to stop. Mario got out of the car first and by the time
                                               appellant got out, he saw Mario holding a shotgun horizontally in
                                  18           front of Ramirez to prevent him from escaping. Ramirez, who was
                                               larger than Mario, struggled with him over the gun, causing it to move
                                  19           up and down and point in many different directions. Mario told
                                               Ramirez to get down on the ground, and Ramirez told him he
                                  20           (Ramirez) “was not alone, that his friends were about to arrive, and
                                               that it was going to be bad for us.” Appellant couldn’t believe what
                                  21           was happening.
                                  22           The shotgun went off as Mario and Ramirez struggled and Mario fell
                                               to the ground. Appellant thought Mario had been shot and ran to his
                                  23           side and asked if he was all right. Mario said he was okay and got up,
                                               holding the shotgun. Ramirez started walking backward at an angle
                                  24           and appellant pointed his rifle at him and told him twice, “Stop, I'm
                                               gonna call the police.” Ramirez said something rude in response and
                                  25           “moved his hand to his waistline.” The man who had robbed
                                               appellant in 2010 had made a similar gesture when pulling out a gun,
                                  26           and appellant thought Ramirez was going to take out a gun and shoot
                                               him. Appellant raised his rifle and fired, backing away from Ramirez
                                  27           as he did so because he “wanted to get out of there.” He did not
                                               remember how many shots he fired, but it was more than twice.
                                  28           Ramirez walked toward the other side of the street without giving any
                                                                                  4
                                           Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 5 of 28



                                                      indication he had been shot.
                                   1
                                                      Appellant saw headlights coming in his direction and believed it was
                                   2                  a car containing Ramirez’s gang-member friends. Appellant got
                                                      behind the wheel of Mario’s truck and told Mario to get in. Another
                                   3                  shot went off and Mario jumped in the back of the truck. As appellant
                                                      drove away, he saw the car that had been approaching was following
                                   4                  him. He drove evasively and got away from the car, then went to the
                                                      Sesma home at Mario’s direction.
                                   5
                                                      While at the Sesma home, appellant was in shock and didn’t speak.
                                   6                  When his wife and daughter picked him up, he took them to the
                                                      property in Tehama County because he feared reprisal by gang
                                   7                  members associated with Ramirez. He also told his nephew Luis not
                                                      to go back to the duplex in Oakland. Soon after the shooting,
                                   8                  appellant’s wife and daughter moved to their house in Concord and
                                                      appellant went to Mexico by himself. He returned to the United States
                                   9                  a couple of months later and was arrested.
                                  10                  After his arrest, appellant was questioned at a police station and
                                                      denied being present at the scene of the shooting or knowing anything
                                  11                  about what had happened that night. He lied because he had never
                                                      had any problems with the law before and had never been interrogated
                                  12                  by the police.
Northern District of California
 United States District Court




                                  13                  C. Jury Instructions, Verdict and Post–Verdict Proceedings
                                                      The trial court instructed the jury on theories of first degree
                                  14                  premeditated murder, second degree murder, voluntary manslaughter
                                                      based on imperfect self-defense, self-defense as a justification for
                                  15                  homicide, and aiding and abetting. (See generally People v.
                                                      Humphrey (1996) 13 Cal. 4th 1073, 1082 [discussing difference
                                  16                  between perfect and imperfect self-defense in a murder case].) It also
                                                      gave a special instruction advising the jury that while a citizen may
                                  17                  arm himself to effect a citizen’s arrest of a person who has committed
                                                      a felony, deadly force may not be used to prevent escape unless the
                                  18                  person has committed a violent felony, and it was no defense that
                                                      Ramirez was shot during an arrest for vehicle theft.
                                  19
                                                      The jury returned a verdict convicting appellant of second degree
                                  20                  murder and finding true the firearm and great bodily injury
                                                      allegations. After denying appellant’s motion for new trial, the court
                                  21                  imposed a prison sentence of 40 years to life: 15 years to life on the
                                                      second degree murder count and a consecutive term of 25 years to life
                                  22                  for the firearm enhancement under section 12022.53, subdivision (d).
                                  23   Castellanos, 2015 WL 7300487, at *1-4 (footnote omitted).

                                  24                                       STANDARD OF REVIEW

                                  25          A district court may not grant a petition challenging a state conviction or sentence on the

                                  26   basis of a claim that was reviewed on the merits in state court unless the state court's adjudication

                                  27   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  28   application of, clearly established Federal law, as determined by the Supreme Court of the United
                                                                                         5
                                           Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 6 of 28




                                   1   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                   2   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first

                                   3   prong applies both to questions of law and to mixed questions of law and fact, Williams v. Taylor,

                                   4   529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                   5   determinations, Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                   6          A state court decision is “contrary to” Supreme Court authority only if “the state court

                                   7   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   8   the state court decides a case differently than [the Supreme] Court has on a set of materially

                                   9   indistinguishable facts.” Williams, 529 U.S. at 412-13. A state court decision is an “unreasonable

                                  10   application of” Supreme Court authority if it correctly identifies the governing legal principle from

                                  11   the Supreme Court's decisions but “unreasonably applies that principle to the facts of the

                                  12   prisoner’s case.” Id. at 413. The federal court on habeas review may not issue the writ “simply
Northern District of California
 United States District Court




                                  13   because that court concludes in its independent judgment that the relevant state-court decision

                                  14   applied clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                  15   application must be “objectively unreasonable” to support granting the writ. Id. at 409.

                                  16          Under §2254(d)(2), a state court decision “based on a factual determination will not be

                                  17   overturned on factual grounds unless objectively unreasonable in light of the evidence presented in

                                  18   the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v. Prunty, 223 F.3d

                                  19   1103, 1107 (9th Cir. 2000). In conducting its analysis, the federal court must presume the

                                  20   correctness of the state court’s factual findings, and the petitioner bears the burden of rebutting

                                  21   that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

                                  22          The state court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  23   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423 F.3d

                                  24   1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion from the highest state court to

                                  25   consider the petitioner’s claims, the Court looks to the last reasoned opinion. See Nunnemaker at

                                  26   801-06; Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th Cir. 2000). In this case the Court

                                  27

                                  28
                                                                                          6
                                             Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 7 of 28




                                   1   looks to the opinion from the California Court of Appeal for claims one, three and four.1

                                   2            As grounds for federal habeas relief, Castellanos alleges that: (1) the trial court violated his

                                   3   right to call a witness and present a defense by failing to order the sheriff to locate the witness; (2)

                                   4   the trial court erred by failing to declare a mistrial and counsel was ineffective; (3) the jury was

                                   5   not properly instructed on the defense of justifiable homicide while making a citizen’s arrest

                                   6   which prevented Castellanos from presenting a complete defense; and (4) the trial court abused its

                                   7   discretion in denying an evidentiary hearing regarding a juror’s possible concealment of bias

                                   8   during voir dire.

                                   9                                        COMPULSORY PROCESS

                                  10            Castellanos argues that the trial court violated his right to compulsory process when it

                                  11   denied his requests for a continuance and for an order directing the sheriff to show cause why the

                                  12   sheriff had not served a bench warrant against a defense witness.
Northern District of California
 United States District Court




                                  13            Legal Standard

                                  14            The Compulsory Process Clause of the Sixth Amendment preserves the right of a

                                  15   defendant in a criminal trial to have compulsory process for obtaining a favorable witness. This

                                  16   right was held applicable to the states through the Fourteenth Amendment:

                                  17
                                                        The right to offer the testimony of witnesses, and to compel their
                                  18                    attendance, if necessary, is in plain terms the right to present a
                                                        defense, the right to present the defendant’s version of the facts as
                                  19                    well as the prosecution's to the jury so it may decide where the truth
                                                        lies. Just as an accused has the right to confront the prosecution’s
                                  20                    witnesses for the purpose of challenging their testimony, he has the
                                                        right to present his own witnesses to establish a defense. This right is
                                  21                    a fundamental element of the due process of law.

                                  22   Washington v. Texas, 388 U.S. 14, 19 (1967). In Chambers v. Mississippi, 410 U.S. 284 (1973),

                                  23   the Supreme Court held that the defendant was denied a fair trial when the state’s evidentiary rules

                                  24   prevented him from calling other witnesses who would have testified that the first witness made

                                  25   inculpatory statements on the night of the crime. And in Crane v. Kentucky, 476 U.S. 683, 690-91

                                  26   (1986), the Court similarly held that the defendant’s right to have a fair opportunity to present a

                                  27

                                  28   1
                                           The standard of review for claim two is discussed below.
                                                                                          7
                                           Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 8 of 28




                                   1   defense, whether rooted in the Fourteenth Amendment’s Due Process Clause or in the Sixth

                                   2   Amendment’s confrontation or compulsory process clauses, is violated by a trial court’s exclusion

                                   3   of competent, reliable evidence bearing on the credibility of a confession when such evidence is

                                   4   central to the defendant’s claim of innocence. See also Rock v. Arkansas, 483 U.S. 44, 56-62

                                   5   (1987) (holding unconstitutional Arkansas per se rule excluding all hypnotically enhanced

                                   6   testimony). The Ninth Circuit has summarized the rule as “states may not impede a defendant’s

                                   7   right to put on a defense by imposing mechanistic (Chambers) or arbitrary (Washington and Rock)

                                   8   rules of evidence.” LaGrand v. Stewart, 133 F.3d 1253, 1266 (9th Cir. 1998).

                                   9          The right to compulsory process is not absolute, however. See Taylor v. Illinois, 484 U.S.

                                  10   400, 410 (1988). The Sixth Amendment right to present relevant testimony may, in appropriate

                                  11   cases, bow to accommodate other legitimate interests in the criminal trial process. See Rock, 483

                                  12   U.S. at 55. The clause, for example, applies only to testimony that is both material and favorable
Northern District of California
 United States District Court




                                  13   to the defense. See United States v. Valenzuela-Bernal, 458 U.S. 858, 867, 873 (1982); see, e.g.,

                                  14   United States v. Bowman, 215 F.3d 951, 962-63 (9th Cir. 2000) (no 6th Amendment violation

                                  15   where exclusion of testimony was not at all critical to the defense; testimony sought would not

                                  16   have exculpated defendant if believed). The accused’s compulsory process rights also may be

                                  17   limited by the state’s legitimate interest in efficient trials. See United States v. King, 762 F.2d

                                  18   232, 235 (2d Cir. 1985) (no compulsory process clause violation when trial court denied motion

                                  19   for continuance to permit defense witness to testify because defendant made neither timely request

                                  20   for witness production nor “eleventh hour” request on expedited basis).

                                  21          Background

                                  22          The California Court of Appeal set forth the relevant background for this claim:

                                  23                  On February 1, 2013, a woman named Victoria Perez was interviewed
                                                      by a defense investigator. She told him that on the night of the
                                  24                  shooting, she had been visiting a friend who lived on C Street,
                                                      “drinking alcohol and rolling blunts” two or three houses down from
                                  25                  where the shooting occurred. Perez heard a scuffle followed by
                                                      several gunshots. She looked through an open door and saw a white
                                  26                  pickup truck, which had been stopped with the engine running in the
                                                      middle of the street, drive away. Two people were inside the
                                  27                  passenger cabin. Perez described the truck as a late 1980s Toyota,
                                                      with wooden panels that might have been used to haul metal or
                                  28                  cardboard. The only other moving vehicle was a newer sedan heading
                                                                                          8
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 9 of 28



                                                    toward the airport that did not seem to be involved. Perez thought
                                   1                there had been a drive-by shooting because she had not heard any
                                                    doors opening.
                                   2
                                                    Voir dire commenced on October 28, 2013, and the presentation of
                                   3                witnesses began on October 30. The defense case began on
                                                    November 6, and defense counsel served Perez with a subpoena to
                                   4                appear on November 7. Perez failed to appear, and at defense
                                                    counsel’s request, the trial court issued a bench warrant to secure her
                                   5                attendance, setting bail at $10,000. The prosecution completed its
                                                    rebuttal evidence on November 12, and on November 13, defense
                                   6                counsel requested a continuance so he could secure Perez’s
                                                    attendance, indicating her testimony was important because it would
                                   7                corroborate appellant’s testimony that Mario and Ramirez struggled
                                                    over the shotgun before Ramirez was shot. Counsel filed a written
                                   8                motion for a continuance on November 14, asking for two or three
                                                    days, and recounting the efforts of his defense investigator to locate
                                   9                Perez. Asked how long it would take to secure her appearance,
                                                    counsel stated he “ha[d] no idea.”
                                  10
                                                    The court denied counsel’s request for a continuance, noting it had
                                  11                been a week since the bench warrant issued and indicating it did not
                                                    find Perez’s anticipated testimony to be particularly significant. On
                                  12                December 3, 2013, during jury deliberations, defense counsel moved
Northern District of California
 United States District Court




                                                    to reopen the evidence because he had information about where Perez
                                  13                was attending school and hoped to get the sheriff to arrest her there.
                                                    Counsel asked the court to instruct the sheriff to go to the school and
                                  14                “bring her in,” and the court responded: “I issue a warrant. I don’t
                                                    direct the sheriff to go out somewhere to find somebody.” On
                                  15                December 4, defense counsel advised the court he had contacted the
                                                    sheriff’s department, which acknowledged receiving the bench
                                  16                warrant but had not made efforts to locate or serve Perez. Counsel
                                                    asked the court to stay the proceedings and order the sheriff to show
                                  17                cause as to why Perez had not been arrested. The court replied that it
                                                    did not have the authority to do so and denied counsel’s requests to
                                  18                reopen the defense case or issue an order to show cause.
                                  19   Castellanos, 2015 WL 7300487, at *10.

                                  20         Discussion

                                  21         The California Court of Appeal denied this claim:
                                  22                       In the case before us, the trial court issued a subpoena, and,
                                                           when that did not prove effective, it issued a bench warrant.
                                  23                       Appellant “makes no showing that anything that the court did
                                                           or refused to do is the cause of the absence of the witness at
                                  24                       the trial” (Brinson, at p. 258), or that the sheriff’s alleged
                                                           inaction can be imputed to the court. He cites no case
                                  25                       supporting his claim the trial court was required to order the
                                                           sheriff to show cause as to why the warrant had not been
                                  26                       served. Appellant’s right of compulsory process was not
                                                           violated.
                                  27
                                                           Additionally, any error relating to the failure to procure Perez
                                  28                       as a defense witness was harmless beyond a reasonable doubt.
                                                                                      9
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 10 of 28



                                                              (See People v. Gonzales (1994) 22 Cal. App. 4th 1744, 1759
                                   1                          [applying Chapman standard to compulsory process
                                                              violation].) According to the statement she gave to the
                                   2                          investigator, Perez did not see the shooting itself, but heard a
                                                              struggle followed by several shots (which she believed to have
                                   3                          been fired by the same gun, an opinion not supported by the
                                                              forensic evidence). Perez did not see the shooting or the
                                   4                          events that preceded it. While her testimony about a struggle
                                                              would have been consistent with appellant's version of events,
                                   5                          it was also consistent with the prosecution theory that Mario
                                                              and/or appellant pulled Ramirez from the stolen truck before
                                   6                          shooting him. Perez also advised the investigator that she saw
                                                              a white pickup truck drive away after the shooting. Although
                                   7                          the defense suggested in the motion for new trial that a jury
                                                              hearing the evidence might have believed this truck contained
                                   8                          Ramirez’s gang member friends and thus corroborated
                                                              appellant’s testimony, it seems equally if not more likely that
                                   9                          the jury would have believed the truck was Mario’s, and that
                                                              Perez was mistaken about its color. She said the only other
                                  10                          car she saw did not appear to be involved in the shooting,
                                                              something that would have tended to contradict appellant's
                                  11                          testimony about being followed.
                                  12   Castellanos, 2015 WL 7300487, at *11.
Northern District of California
 United States District Court




                                  13          Castellanos has failed to show that the state court opinion was an unreasonable application

                                  14   of clearly established federal law. As noted by the state court, the trial court issued a subpoena

                                  15   and when that failed to produce the witness, the trial court issued a bench warrant. Castellanos has

                                  16   failed to cite any cases, let alone Supreme Court authority, showing that the trial court erred due to

                                  17   the sheriff’s inaction. The defense case began on November 6, and the subpoena directed the

                                  18   witness to appear on November 7. When she failed to appear a bench warrant was issued.

                                  19   Castellanos, 2015 WL 7300487, at *10. On November 14, Castellanos requested a two-or three-

                                  20   day continuance to locate the witness, but the trial court denied the request. Id. Jury deliberations

                                  21   began on November 14, but were interrupted when a juror had a medical emergency on November

                                  22   20. Clerk’s Transcript (“CT”) at 244, 256. Jury deliberations started over on November 20.

                                  23   Reporter’s Transcript (“RT”) at 932-33. Castellanos did not ask the trial court to order the sheriff

                                  24   to locate the witness until December 3, two weeks after deliberations had restarted. Even though

                                  25   the trial court denied Castellanos’ request for a two-or three-day continuance, he had ample time

                                  26   to locate the witness and could have attempted to do so before deliberations restarted.

                                  27   Furthermore, in Taylor, 484 U.S. at 410, the Supreme Court noted that the defendant’s right to

                                  28   compel the presence of a favorable witness requires that, “its effective use be preceded by
                                                                                        10
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 11 of 28




                                   1   deliberate planning and affirmative conduct.” Castellanos has not shown that he met this standard

                                   2   given his delay in requesting that the trial court order the sheriff to show cause.

                                   3          Even if the trial court’s ruling was an error, which is by no means established here, the

                                   4   state court found that it was harmless. If a state court finds an error harmless, that determination is

                                   5   reviewed under the deferential AEDPA standard. This means that relief is not available for the

                                   6   error unless the state court’s “harmlessness determination itself was unreasonable.” Davis v.

                                   7   Ayala, 135 S. Ct. 2187, 2199 (2015) (quoting Fry v. Pliler, 551 U.S. 112, 119 (2007)). In other

                                   8   words, a federal court may grant relief only if the state court’s harmlessness determination “was so

                                   9   lacking in justification that there was an error well understood and comprehended in existing law

                                  10   beyond any possibility for fairminded disagreement.” Id. (quoting Harrington v. Richter, 562 U.S.

                                  11   86, 103 (2011)). And if the federal court determines that the state court’s harmless-error analysis

                                  12   was objectively unreasonable, it also must find that the error was prejudicial under Brecht before it
Northern District of California
 United States District Court




                                  13   can grant relief. See Fry, 551 U.S. at 119-20 (§ 2254(d)(1) did not displace Brecht).

                                  14          Castellanos has failed to demonstrate that the state court’s harmless-error holding was

                                  15   objectively unreasonable. The state court noted that the witness did not see the shooting or the

                                  16   events that preceded it, but heard a struggle followed by several shots. This testimony would have

                                  17   supported Castellanos’ version of events but also the prosecution’s argument that the victim was

                                  18   pulled from the truck before being shot. The state court also correctly noted that the witness’

                                  19   testimony regarding the truck driving away was not vital to Castellanos’ defense. Castellanos has

                                  20   failed to show that the state court’s harmlessness determination was objectively unreasonable.

                                  21                                        JURY DELIBERATIONS

                                  22          Castellanos next argues that a mistrial should have been declared when the jury

                                  23   deadlocked. Specifically, he claims that the trial court erred by failing to declare a mistrial and

                                  24   instead ordering them to continue deliberating, and that counsel was ineffective for failing to move

                                  25   for a mistrial. Castellanos presented this claim in a habeas petition to the state courts. The

                                  26   California Supreme Court denied the petition with citations to People v. Duvall, 9 Cal. 4th 464,

                                  27   474 (1995) [a petition for writ of habeas corpus must include copies of reasonably available

                                  28   documentary evidence] and In re Swain, 34 Cal. 2d 300, 304 (1949) [a petition for writ of habeas
                                                                                         11
                                           Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 12 of 28




                                   1   corpus must allege sufficient facts with particularity]. Answer, Ex. 13.

                                   2          The citations to Duvall and Swain indicate that the habeas petition was dismissed with

                                   3   leave to amend to allege sufficient facts. See Curiel v. Miller, 830 F.3d 864, 869 (9th Cir. 2016).

                                   4   Because the petition was not refiled or amended the claim is unexhausted. Sanchez v. Scribner,

                                   5   428 F. Appx. 742, 742-43 (9th Cir. 2011). The Court exercises its discretion to deny the claim on

                                   6   the merits because it does not raise a colorable federal claim.2 See Cassett v. Stewart, 406 F.3d

                                   7   614, 624 (9th Cir. 2005) (holding that unexhausted claim may be denied where “it is perfectly

                                   8   clear that the applicant does not raise even a colorable federal claim”); 28 U.S.C. § 2254(b)(2).

                                   9          Legal Standard

                                  10          “Any criminal defendant . . . being tried by a jury is entitled to the uncoerced verdict of

                                  11   that body.” Lowenfield v. Phelps, 484 U.S. 231, 241 (1988). Thus, an instruction is

                                  12   unconstitutionally coercive if it denies the defendant the due process right to a trial by a fair and
Northern District of California
 United States District Court




                                  13   impartial jury. DeWeaver v. Runnels, 556 F.3d 995, 1007 (9th Cir. 2009). The use of a

                                  14   supplemental jury charge given by the court to encourage a jury to reach a verdict after the jury

                                  15   has been unable to agree for some period of deliberation has long been sanctioned. See Allen v.

                                  16   United States, 164 U.S. 492, 501-02 (1896).

                                  17          A federal district court’s decision to give an Allen charge must be upheld “unless it is clear

                                  18   from the record that the charge had an impermissibly coercive effect on the jury.” United States v.

                                  19   Easter, 66 F.3d 1018, 1023 (9th Cir. 1995). Prior to AEDPA, the standard was not much different

                                  20   on federal habeas review of a state criminal conviction. See Jiminez v. Myers, 40 F.3d 976, 980

                                  21   n.3 (9th Cir. 1993); Locks v. Sumner, 703 F.2d 403, 406 (9th Cir. 1983). But after AEDPA, the

                                  22   Ninth Circuit has said that in a habeas case involving a state conviction the questions for the court

                                  23   are (1) whether the applicable state court looked at the totality of the circumstances in determining

                                  24   if the instruction was coercive; and (2) whether that court’s determination on the coercion question

                                  25   was reasonable. Parker v. Small, 665 F.3d 1143, 1148 (9th Cir. 2011); DeWeaver, 556 F.3d at

                                  26   1007 (state appellate court’s holding that supplemental jury instruction containing a hypothetical

                                  27
                                       2
                                  28    The Court previously stayed this case to exhaust the claim in state court. Castellanos has not
                                       sought a second stay to again attempt to exhaust this claim.
                                                                                       12
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 13 of 28




                                   1   mildly slanted in favor of the prosecution was not coercive was not contrary to Lowenfield).

                                   2           Federal courts reviewing an Allen charge given by a state court must consider the

                                   3   supplemental instruction “‘in its context and under all circumstances,’” Lowenfield, 484 U.S. at

                                   4   237 (citation omitted); see Jiminez, 40 F.3d at 980; Locks, 703 F.2d at 406-07. Whether the

                                   5   comments and conduct of the state trial judge violated due process ultimately turns on whether

                                   6   “‘the trial judge’s inquiry would be likely to coerce certain jurors into relinquishing their views in

                                   7   favor of reaching a unanimous decision.’” Jiminez, 40 F.3d at 979 (quoting Locks, 703 F.2d at

                                   8   406).

                                   9           The Sixth Amendment guarantees effective assistance of counsel to defendants in criminal

                                  10   cases. Strickland v. Washington, 466 U.S. 668, 686 (1984). The benchmark for a claim of

                                  11   ineffectiveness is whether counsel’s conduct so undermined the proper functioning of the

                                  12   adversarial process that the trial cannot be said to have produced a just result. Id.
Northern District of California
 United States District Court




                                  13           To prevail on a Sixth Amendment ineffectiveness claim, petitioner must establish two

                                  14   things. First, he must demonstrate that counsel’s performance was deficient in that it fell below an

                                  15   “objective standard of reasonableness” under prevailing professional norms. Strickland, 466 U.S.

                                  16   at 687-88. Second, he must establish that he was prejudiced by counsel’s deficient performance in

                                  17   that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

                                  18   proceeding would have been different.” Id. at 694. “A reasonable probability is a probability

                                  19   sufficient to undermine confidence in the outcome.” Id.

                                  20           Background

                                  21           Jury deliberations began on November 14, 2013. CT at 244. On November 20, 2013,

                                  22   deliberations were interrupted when a juror had a medical emergency. Id. at 256. That juror was

                                  23   excused, and an alternate juror was substituted in at which point deliberations restarted anew and

                                  24   the prior deliberations were disregarded. Id.; RT at 932-33. At the end of the day the jury

                                  25   requested that certain testimony be read back to them. CT at 256-57.

                                  26           The next morning, Thursday, November 21, 2013, the trial court asked the jury to choose

                                  27   from three options for future deliberations in light of the upcoming Thanksgiving holiday and the

                                  28   trial judge’s planned vacation. Answer, Ex. 4 at 1-3. The jury was provided the options of (1)
                                                                                         13
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 14 of 28




                                   1   returning the following day, Friday, to deliberate, id. at 2; (2) returning the following Monday and

                                   2   Tuesday, when a different judge would preside, with no deliberations the remainder of that week

                                   3   due to the Thanksgiving holiday, id. at 2-3; or (3) returning the week after the holidays, on

                                   4   Monday, December 2, 2013. Id. at 3. The jury was told to discuss these three options if no verdict

                                   5   was reached that day and to inform the trial court of the scheduling decision. Id. at 1-2. The

                                   6   requested testimony was then read to the jury. Id. at 1.

                                   7          A few hours later the jury foreperson informed the trial court that the jury believed it

                                   8   would be unable to reach a verdict. RT at 934. In front of the entire jury, the trial court noted that

                                   9   jury deliberations had restarted with the new juror the previous afternoon and that the morning had

                                  10   been taken up with certain trial testimony being reread to them. RT at 935. The trial court stated,

                                  11   “while I can appreciate that you feel you’ve reached a point where you’re not moving forward, I

                                  12   guess to put it bluntly, you haven’t been deliberating that long. And so my inclination is to say
Northern District of California
 United States District Court




                                  13   keep working at it. Id. The trial court then stated:

                                  14                  I think, in fact, when it’s the end of the day and potentially the end of
                                                      the week or late in the day and late in the week, my experience has
                                  15                  been that if jurors go home and sleep on it and have a chance to just
                                                      reflect on the discussions that have taken place, think about their own
                                  16                  positions and think about the things that other jurors have said,
                                                      a lot of times when they come back, they’re refreshed, they’ve had a
                                  17                  chance to reflect individually, perhaps think of some things that
                                                      maybe need to be discussed among the group, and the discussions that
                                  18                  take place when they resume are often very productive. They don’t
                                                      necessarily lead to a verdict, but oftentimes they can. It’s just very
                                  19                  helpful, in my experience, and that’s why I’m not jumping at the
                                                      opportunity to say, okay, you’re hung, because I think you really do
                                  20                  need to work at it a little bit more. I just want to explain that to you.
                                                      I’m not being stubborn without a reason, and I’m doing it based on
                                  21                  large part on experience. So, I don’t want to let you off the hook that
                                                      easy.
                                  22
                                       RT at 935-36. The jury foreperson responded, “It’s understandable. Technically, it’s only one
                                  23
                                       day of talking.” Id. 936. It was also agreed that the jury would return to deliberate the week after
                                  24
                                       Thanksgiving on Tuesday, December 3, because a juror had a job interview on Monday,
                                  25
                                       December 2. Id. at 937; Answer, Ex. 4 at 3. The jury resumed deliberation on the morning of
                                  26
                                       December 3, 2013, and reached a verdict on the afternoon of December 4. CT at 262, 270.
                                  27

                                  28
                                                                                         14
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 15 of 28




                                   1             Discussion - Juror Coercion

                                   2             To the extent Castellanos alleges a claim of state law error based on the trial court’s failure

                                   3   to declare a mistrial, he is not entitled to habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67-68

                                   4   (1991) (“it is not the province of a federal habeas court to reexamine state-court determinations on

                                   5   state-law questions”). He has also failed to present a colorable federal claim that the trial court

                                   6   erred by failing to declare a mistrial when the jury was deadlocked after only one day of

                                   7   deliberations. Only two Supreme Court cases have applied Allen’s prohibition on a coercive

                                   8   supplemental charge, Lowenfield v. Phelps, 484 U.S. 231 (1988), and Early v. Packer, 537 U.S. 3

                                   9   (2002).

                                  10             In Lowenfield, after a day and a half of deliberations, the jury indicated that it was unable

                                  11   to reach a decision on a sentencing recommendation in a capital trial. 484 U.S. at 234 The court

                                  12   polled the jury twice as to whether further deliberations would help. Id. All but one juror
Northern District of California
 United States District Court




                                  13   responded that further deliberations would be helpful. Id. at 234-35. The court then reinstructed

                                  14   the jury that if it was unable to unanimously agree on a sentencing recommendation the court

                                  15   would impose a sentence of life without parole and that the jurors had a duty to consult with one

                                  16   another and consider each other’s views. Id. at 235. The jury resumed its deliberations and, thirty

                                  17   minutes later, returned a verdict sentencing the petitioner to death on all three counts of first-

                                  18   degree murder Id. The Supreme Court considered the supplemental charge and held that, on these

                                  19   particular facts, the combination of the polling of the jury and the supplemental instruction was

                                  20   not “coercive” in such a way as to deny any constitutional right. Id. at 241.

                                  21             In Early, a California jury struggled to reach a verdict on a count of second-degree murder

                                  22   and one count of attempted murder. 537 U.S. at 4. After twenty-eight hours of deliberation a

                                  23   juror sent a note, requesting to be dismissed and stating that the seriousness of the charges was

                                  24   causing her to feel burnt out. After the judge requested that she “hold out just a little bit longer,”

                                  25   she agreed to continue. Later, the foreman sent the judge a note stating that they were no longer

                                  26   able to deliberate because the juror who sent the note did not appear capable of understanding the

                                  27   rules or of reasoning. The judge informed the jurors that a juror has “a right to disagree with

                                  28   everybody else. But they do not have a right to not deliberate.” Id. at 5 Later, in response to the
                                                                                           15
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 16 of 28




                                   1   judge’s questioning, the foreman indicated that the last vote count had been 11 to 1 and that

                                   2   further deliberations would be helpful. The judge then gave general instructions on the jury’s role

                                   3   in determining facts. Id. at 5-6. Soon after deliberations resumed, the juror again asked to be

                                   4   dismissed but the judge established the juror was continuing to deliberate. The jury resumed its

                                   5   deliberations and, approximately two days later, returned a guilty verdict on the attempted-murder

                                   6   count and, the next day, a guilty verdict on the second-degree murder charge. Id. at 6. The state

                                   7   courts and the federal district court denied habeas relief, but the Ninth Circuit reversed. Id. at 7.

                                   8   The Supreme Court reversed the Ninth Circuit, finding that the Ninth Circuit erred in finding that

                                   9   the state court’s denial of the claim was contrary to clearly established Federal law, as established

                                  10   by the Supreme Court. Id. at 10-11.

                                  11          In light of the Supreme Court not finding any coercion in Lowenfield and Early,

                                  12   Castellanos has failed to present a colorable claim in this case where the trial court’s interactions
Northern District of California
 United States District Court




                                  13   with the jury after deliberations began and any possible coercion were much less than that of the

                                  14   two Supreme Court cases. To the extent that Castellanos argues that the trial court erred by not

                                  15   giving a more traditional Allen charge, he is still not entitled to relief. The Supreme Court has

                                  16   held that failing to give a traditional Allen charge is less likely to coerce a verdict. Lowenfield at

                                  17   237-38.

                                  18          Nor has Castellanos presented a colorable claim under Ninth Circuit precedent. The trial

                                  19   court did not engage in conduct with a coercive effect. See DeWeaver, 556 F.3d at 1007-08

                                  20   (finding that supplemental jury instruction containing a hypothetical mildly slanted in favor of the

                                  21   prosecution was not coercive). The trial court did not poll the jury to determine the jurors’ views

                                  22   or the number of jurors in the minority. See Parker, 665 F.3d at 1145, 1148 (explaining that

                                  23   eliciting the jurors’ views on the merits could indicate coercion). The trial court also did not

                                  24   endorse a particular outcome or recast the evidence to specifically address holdout jurors’

                                  25   concerns. See Parker at 1149 (explaining the coercive effect of a trial judge’s decision to revisit

                                  26   select pieces of evidence to respond to juror concerns); Smith v. Curry, 580 F.3d 1071, 1082-83

                                  27   (9th Cir. 2009) (finding that the trial court’s biased summary of the evidence was coercive). Nor

                                  28   was there a short time period between the trial court instructing the jury to continue deliberating
                                                                                         16
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 17 of 28




                                   1   and the jury’s verdict. The jury reached a verdict about a day and half after the judge’s instruction

                                   2   which was a little longer than the original deliberation time. To the extent it could be argued that

                                   3   this was a short period it is far from dispositive. United States v. Della Porta, 653 F.3d 1043,

                                   4   1051 (9th Cir. 2011). Castellanos has failed to present a colorable claim.

                                   5          Ineffective Assistance of Counsel

                                   6          Nor has Castellanos shown that trial counsel was deficient for failing to seek a mistrial

                                   7   after only one day of deliberations, when the trial court and the foreperson agreed that the new

                                   8   jury had only just begun deliberating. “[T]he failure to take a futile action can never be deficient

                                   9   performance.” Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996). Nor has Castellanos shown

                                  10   prejudice because it does not appear that the motion would have been granted based on the short

                                  11   amount of deliberations.

                                  12          Trial counsel was also not ineffective for failing to object when the trial court extended
Northern District of California
 United States District Court




                                  13   deliberations giving the jury the week of Thanksgiving off. While this claim of failing to object

                                  14   was brought in state habeas petition, on direct appeal Castellanos argued that the break in jury

                                  15   deliberations violated his due process rights. Castellanos, 2015 WL 7300487, at *11. The

                                  16   California Court of Appeal denied this claim and quoted from a California Supreme Court case:

                                  17                  Tactically, there would be no reason why a defendant would
                                                      necessarily want to force the jury to continue to deliberate without
                                  18                  ceasing, against a Christmas holiday deadline; this could lead to a
                                                      very quick and unfavorable verdict, if the jurors had travel plans or
                                  19                  other obligations for the holidays.
                                  20   Castellanos, 2015 WL 7300487, at *12 (quoting People v. Johnson, 19 Cal. App. 4th 778, 791

                                  21   (1993)).

                                  22          Castellanos has failed to show that trial counsel was deficient for failing to object to the

                                  23   extended deliberations or that he was prejudiced by the failure to object, because the objection

                                  24   would have been overruled and there is no indication that the verdict would have been more

                                  25   favorable to him if the jury had been ordered to deliberate over Thanksgiving week. These

                                  26   unexhausted allegations fail to raise a colorable federal claim and are denied.

                                  27

                                  28
                                                                                        17
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 18 of 28




                                   1                                         JURY INSTRUCTIONS

                                   2          Castellanos contends that the trial court erred by refusing to give jury instructions that the

                                   3   shooting was justified if he fatally shot the victim while effectuating a lawful citizen’s arrest for a

                                   4   violent felony.

                                   5          Legal Standard

                                   6          A challenge to a jury instruction solely as an error under state law does not state a claim

                                   7   cognizable in federal habeas corpus proceedings. See Estelle, 502 U.S. at 71-72. See, e.g.,

                                   8   Stanton v. Benzler, 146 F.3d 726, 728 (9th Cir. 1998) (state law determination that arsenic trioxide

                                   9   is a poison as a matter of law, not an element of crime for jury determination, is not open to

                                  10   challenge on federal habeas review). A state trial court’s refusal to give an instruction does not

                                  11   alone raise a ground cognizable in federal habeas corpus proceedings. See Dunckhurst v. Deeds,

                                  12   859 F.2d 110, 114 (9th Cir. 1988). The error must so infect the trial that the defendant was
Northern District of California
 United States District Court




                                  13   deprived of the fair trial guaranteed by the Fourteenth Amendment. See id.

                                  14          Due process requires that “‘criminal defendants be afforded a meaningful opportunity to

                                  15   present a complete defense.’” Clark v. Brown, 450 F.3d 898, 904 (9th Cir. 2006) (quoting

                                  16   California v. Trombetta, 467 U.S. 479, 485 (1984)). Therefore, a criminal defendant is entitled to

                                  17   adequate instructions on the defense theory of the case. See Conde v. Henry, 198 F.3d 734, 739

                                  18   (9th Cir. 2000) (error to deny defendant’s request for instruction on simple kidnapping where such

                                  19   instruction was supported by the evidence).

                                  20          Due process does not require that an instruction be given unless the evidence supports it.

                                  21   See Hopper v. Evans, 456 U.S. 605, 611 (1982); Menendez v. Terhune, 422 F.3d 1012, 1029 (9th

                                  22   Cir. 2005). The defendant is not entitled to have jury instructions raised in his or her precise terms

                                  23   where the given instructions adequately embody the defense theory. United States v. Del Muro,

                                  24   87 F.3d 1078, 1081 (9th Cir. 1996).

                                  25          The omission of an instruction is less likely to be prejudicial than a misstatement of the

                                  26   law. See Walker v. Endell, 850 F.2d 470, 475-76 (9th Cir. 1987) (citing Henderson v. Kibbe, 431

                                  27   U.S. 145, 155 (1977)). Thus, a habeas petitioner whose claim involves a failure to give a

                                  28   particular instruction bears an “‘especially heavy burden.’” Villafuerte v. Stewart, 111 F.3d 616,
                                                                                         18
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 19 of 28




                                   1   624 (9th Cir. 1997) (quoting Henderson, 431 U.S. at 155). The significance of the omission of

                                   2   such an instruction may be evaluated by comparison with the instructions that were given.

                                   3   Murtishaw v. Woodford, 255 F.3d 926, 971 (9th Cir. 2001) (quoting Henderson at 156).

                                   4          Background

                                   5          The California Court of Appeal set forth the relevant background for this claim:

                                   6                 Appellant proposed two special jury instructions regarding the
                                                     legality of carrying a firearm during a citizen’s arrest and the use of
                                   7                 force to arrest a felon. First: “A private person is permitted to arrest
                                                     a suspected felon when a felony has in fact been committed or is being
                                   8                 committed and the person has reasonable cause for believing the
                                                     person arrested is the person who committed it. The right to arrest
                                   9                 includes the right to exercise reasonable force as necessary to
                                                     accomplish it.” Second: “A private person is permitted by law to have
                                  10                 a loaded firearm present during the lawful apprehension of a
                                                     suspected felon.”
                                  11
                                                     The trial court rejected the instructions proposed by the defense and
                                  12                 indicated it would instead instruct the jury as follows: “A private
Northern District of California
 United States District Court




                                                     citizen may arm himself and lawfully arrest another person who has
                                  13                 committed a felony, and may use reasonable force to prevent the
                                                     arrestee’s escape while doing so. However, deadly force may be used
                                  14                 to prevent escape only if the person being arrested has committed a
                                                     violent felony. Theft of a motor vehicle is a felony, but it is not a
                                  15                 violent felony. Therefore, it is not a defense in this case that Hector
                                                     Ramirez was killed while trying to arrest him for theft of a motor
                                  16                 vehicle.”
                                  17                 Defense counsel objected to the court’s special instruction on the use
                                                     of force during a citizen’s arrest on the ground it did not advise the
                                  18                 jury that deadly force was appropriate if Ramirez posed a threat of
                                                     serious physical harm to appellant or others. The court disagreed:
                                  19                 “[W]hat I'm really telling them here is, this is a defense that under
                                                     some circumstances may be available, but it’s not in this case. The
                                  20                 purpose of this paragraph, by the way, is really to assure the jury or
                                                     reassure the jury, in a sense, that if you believe the defendant’s
                                  21                 testimony as to what it was that he was doing or intending to do when
                                                     he got in the car with Mario and Alejandro, he was doing something
                                  22                 lawful. It’s lawful for a person to arrest for a felony, auto theft being
                                                     a felony, and it’s lawful to be armed to do that. So, it's basically my
                                  23                 way of telling the jury, don’t hold that against the defendant because
                                                     that’s as far as it goes, it’s not unlawful. [¶] . . . [¶] But then I go into
                                  24                 telling them that self-defense is a defense, and that they must find the
                                                     defendant not guilty if they found that it was done in self-defense.”
                                  25                 The court instructed the jury as indicated.
                                  26   Castellanos, 2015 WL 7300487, at *5.

                                  27

                                  28
                                                                                          19
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 20 of 28




                                   1          Discussion

                                   2          The California Court of Appeal set forth the relevant state law regarding a citizen’s arrest

                                   3   and reasonable force and denied this claim:

                                   4                         The special instruction given by the trial court was a correct
                                                             statement of law. Motor vehicle theft (whether a violation of
                                   5                         section 487, subdivision (d)(1) or Vehicle Code section
                                                             10851, subdivision (a)) is not a crime that inherently poses a
                                   6                         threat of death or great bodily injury, and would not itself
                                                             justify the use of deadly force during a citizen’s arrest. (See
                                   7                         Piorkowski, supra, 41 Cal.App.3d at p. 329 [deadly force not
                                                             justified to apprehend fleeing suspects who had stolen wallet
                                   8                         from purse in dry cleaning establishment].) Appellant’s
                                                             proposed instruction on reasonable force during a citizen’s
                                   9                         arrest was incomplete and misleading under the facts of this
                                                             case, because it would not have advised the jury that deadly
                                  10                         force was reasonable only if the underlying felony for which
                                                             the arrest was made was violent in nature.
                                  11
                                                             Appellant does not suggest he was entitled to use deadly force
                                  12                         to make an arrest for vehicle theft, but argues the court’s
Northern District of California
 United States District Court




                                                             instruction was not appropriate because the evidence
                                  13                         supported a finding Ramirez additionally committed violent
                                                             felonies that did threaten death or great bodily injury—assault
                                  14                         with a deadly weapon or firearm, robbery and carjacking. In
                                                             support of this assertion, appellant relies on his own testimony
                                  15                         regarding the pursuit of the truck, Ramirez’s struggle with
                                                             Mario over the shotgun, and the shooting itself. He reasons
                                  16                         that in attempting to wrest the gun away from Mario, Ramirez
                                                             committed an assault with a deadly weapon and used force to
                                  17                         effectuate the taking of the truck, transforming the theft into a
                                                             carjacking and/or robbery. Moreover, in light of his testimony
                                  18                         that Ramirez had thrown gang signs and had told Mario his
                                                             friends were coming, appellant argues he had reason to believe
                                  19                         Ramirez posed a threat of death or great bodily injury to
                                                             himself or others. We are not persuaded.
                                  20
                                                             First, substantial evidence did not support the conclusion
                                  21                         Ramirez committed any of the three violent felonies posited
                                                             by appellant. An assault requires the present ability to commit
                                  22                         a violent injury on another person (People v. Licas (2007) 41
                                                             Cal. 4th 362, 364), and there was no evidence Ramirez ever
                                  23                         gained control over the shotgun during his struggle with
                                                             Mario. (Contrast People v. Hanson (1934) 220 Cal. 589, 590
                                  24                         [defendant who struggled with police officer over police
                                                             officer’s gun, causing it to discharge and hit police officer in
                                  25                         the hand, supported conviction for assault with a deadly
                                                             weapon]; People v. McCoy (1960) 181 Cal. App. 2d 284, 286–
                                  26                         287 [conviction for assault with intent to commit murder
                                                             upheld where defendant grabbed officer’s gun and gained
                                  27                         control over it but third party intervened].) And, while the use
                                                             of force may transform a theft into robbery or carjacking
                                  28                         where the force is used to escape with the property (People v.
                                                                                        20
                                       Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 21 of 28



                                                      Webster (1991) 54 Cal. 3d 411, 441; People v. O’Neil (1997)
                                   1                  56 Cal. App. 4th 1126, 1131), the evidence does not support
                                                      an inference that Ramirez was attempting to escape with the
                                   2                  stolen truck when the struggle ensued.
                                   3                  Second, even if we assume appellant’s description of events
                                                      would support the inference Ramirez committed a violent
                                   4                  felony during his struggle with Mario (as opposed to simply
                                                      trying to escape on foot), appellant did not testify that he was
                                   5                  attempting to arrest Ramirez for a violent felony when he shot
                                                      him. Rather, appellant testified that after the struggle had
                                   6                  ended he told Ramirez to stop “[b]ecause I wanted him to stop,
                                                      I wanted to call the police. He had stolen the truck.” It was
                                   7                  only after Ramirez made a gesture toward his waistline that
                                                      appellant fired his rifle, claiming he did so because he
                                   8                  believed Ramirez was going to pull out a gun and shoot him.
                                   9                  Third, any argument that appellant was entitled to use deadly
                                                      force because Ramirez posed a risk of death or serious bodily
                                  10                  harm to others was encompassed in the jury instructions on
                                                      self-defense and imperfect self-defense. Appellant suggests
                                  11                  these instructions did not adequately cover the theory of
                                                      deadly force used to effectuate a felony arrest because both
                                  12                  self-defense and imperfect self-defense require a perception
Northern District of California




                                                      of “imminent” danger, whereas there is no comparable
 United States District Court




                                  13                  requirement for the force used during a citizen’s arrest.
                                                      Assuming appellant is correct about the law on this point, the
                                  14                  only evidence that appellant shot Ramirez because he posed a
                                                      risk of death or great bodily harm arises from appellant’s own
                                  15                  testimony that he thought Ramirez was in the process of
                                                      pulling out a gun to shoot him. Under the facts of this case,
                                  16                  the instructions on self-defense adequately covered any theory
                                                      that appellant acted because he believed Ramirez posed a risk
                                  17                  of death or serious bodily injury. (See People v. Dieguez
                                                      (2001) 89 Cal. App. 4th 266, 278–280 (Dieguez) [no
                                  18                  instructional error when legal principle at issue covered in
                                                      other instructions].)
                                  19
                                                      Finally, any error in failing to instruct on the use of deadly
                                  20                  force during a citizen's arrest was harmless. The California
                                                      Supreme Court has not yet determined which standard of
                                  21                  prejudice applies to the erroneous failure to instruct on an
                                                      affirmative defense. (People v. Salas (2006) 37 Cal. 4th 967,
                                  22                  984.) But whether we apply the “miscarriage of justice”
                                                      standard for state law error under People v. Watson (1956) 46
                                  23                  Cal. 2d 818, 836 (Watson), or the more stringent harmless-
                                                      beyond-a-reasonable doubt standard for federal constitutional
                                  24                  error under Chapman v. California (1967) 386 U.S. 18, 24
                                                      (Chapman), a failure to instruct will be deemed harmless when
                                  25                  the question posed by the omitted instruction was resolved
                                                      under other instructions. (See People v. Watt (2014) 229
                                  26                  Cal.App.4th 1215, 1220; Dieguez, supra, 89 Cal. App. 4th at
                                                      pp. 278–280.) In rendering a verdict of second degree murder
                                  27                  despite the instructions on self-defense and imperfect self-
                                                      defense, the jury necessarily rejected the theory that appellant
                                  28                  reasonably believed Ramirez posed a risk of death or great
                                                                                21
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 22 of 28



                                                              bodily harm.
                                   1
                                       Castellanos, 2015 WL 7300487, at *6-8 (footnotes omitted).
                                   2
                                              The California Court of Appeal’s conclusion was not contrary to, or an unreasonable
                                   3
                                       application of, Supreme Court authority. The state court’s finding that the special instruction was
                                   4
                                       correct under state law is binding on this Court. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per
                                   5
                                       curiam) (“a state court’s interpretation of state law, including one announced on direct appeal of
                                   6
                                       the challenged conviction, binds a federal court sitting in habeas corpus.”); Menendez, 422 F.3d at
                                   7
                                       1029 (“Any error in the state court’s determination of whether state law allowed for an instruction
                                   8
                                       in this case cannot form the basis for federal habeas relief.”).
                                   9
                                              Nor has Castellanos shown any error with the jury instructions or omission of instructions
                                  10
                                       that would provide for federal relief. Even if the victim had committed a violent felony that could
                                  11
                                       warrant the amount of force used, the state court correctly noted that there was insufficient
                                  12
Northern District of California




                                       evidence that Castellanos was attempting to arrest the victim when he shot him. The state court
 United States District Court




                                  13
                                       also found that other jury instructions, such as the self-defense instruction, adequately addressed
                                  14
                                       the defense theory.
                                  15
                                              Even if there was an instruction error, which was not established here, the state court found
                                  16
                                       that it was harmless. As set forth above, if a state court finds an error harmless, relief is not
                                  17
                                       available for the error unless the state court’s “harmlessness determination itself was
                                  18
                                       unreasonable.” Davis, 135 S. Ct. at 2199 (2015) (quoting Fry, 551 U.S. at 119). The state court
                                  19
                                       found that by finding Castellanos guilty of second-degree murder despite instructions of self-
                                  20
                                       defense and imperfect self-defense, the jury rejected the theory that Castellanos reasonably
                                  21
                                       believed that the victim posed a risk of death to him. He has failed to demonstrate that the state
                                  22
                                       court’s harmless-error holding was objectively unreasonable.
                                  23
                                                                                   JUROR BIAS
                                  24
                                              Castellanos alleges that the trial court erred by failing to hold an evidentiary hearing when
                                  25
                                       a juror made posttrial statements to an investigator suggesting that she was untruthful when she
                                  26
                                       stated in a written juror questionnaire that she was not biased against Hispanics.
                                  27

                                  28
                                                                                          22
                                           Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 23 of 28




                                   1          Legal Standard

                                   2          The Sixth Amendment guarantees to the criminally accused a fair trial by a panel of

                                   3   impartial jurors. U.S. Const. amend. VI; see Irvin v. Dowd, 366 U.S. 717, 722 (1961). “Even if

                                   4   only one juror is unduly biased or prejudiced, the defendant is denied his constitutional right to an

                                   5   impartial jury.” Tinsley v. Borg, 895 F.2d 520, 523-24 (9th Cir. 1990) (internal quotation marks

                                   6   omitted). However, clearly established federal law, as determined by the Supreme Court, does not

                                   7   require state or federal courts to hold a hearing every time a claim of juror bias is raised by the

                                   8   parties. Tracey v. Palmateer, 341 F.3d 1037, 1045 (9th Cir. 2003); see, e.g., Estrada v. Scribner,

                                   9   512 F.3d 1227, 1241 (9th Cir. 2008) (district court did not abuse its discretion in declining to hold

                                  10   hearing on juror bias where state court’s determination was not unreasonable in finding two jurors

                                  11   were not actually biased, and that juror bias could not be presumed based on jurors’ honesty

                                  12   during voir dire); Sims v. Rowland, 414 F.3d 1148, 1153 (9th Cir. 2005) (trial court need not order
Northern District of California
 United States District Court




                                  13   a hearing sua sponte whenever presented with evidence of juror bias).

                                  14          The two most relevant Supreme Court cases -- Remmer v United States, 347 U.S. 227

                                  15   (1954), and Smith v. Phillips, 455 U.S. 209 (1982) -- do not stand for the proposition that any time

                                  16   evidence of juror bias comes to light, due process requires the trial court to question the jurors

                                  17   alleged to have bias.3 Smith states that this “may” be the proper course, and that a hearing “is

                                  18   sufficient” to satisfy due process. Tracey, 341 F.3d at 1044 (citing Smith, 455 U.S. at 217, 218).

                                  19   Smith leaves open the door as to whether a hearing is always required and what else may be

                                  20   “sufficient” to alleviate any due process concerns. Id.; see, e.g., Davis v. Woodford, 384 F.3d 628,

                                  21   652-53 (9th Cir. 2004) (upholding state trial court’s implicit rejection of juror bias claim, where

                                  22

                                  23   3
                                         On March 6, 2017, the Supreme Court decided Pena-Rodriguez v. Colorado, 137 S. Ct. 855
                                  24   (2017), reversing and remanding a jury conviction where two jurors submitted affidavits post-
                                       verdict showing that a third juror deployed “a dangerous racial stereotype to conclude petitioner
                                  25   was guilty and his alibi witness should not be believed” and “encouraged other jurors to join him
                                       in convicting on that basis.” Id. at 862, 870. The Court stated that for an inquiry to proceed, “the
                                  26   statement must tend to show that racial animus was a significant factor in the juror’s vote to
                                       convict.” Id. at 869. The California Supreme Court and California Court of Appeal denied
                                  27   Castellanos’ appeals more than a year before Pena-Rodriguez was decided; therefore, it cannot be
                                       the basis for federal habeas relief. See Greene v. Fisher, 565 U.S. 34, 38 (2011). Even so, as
                                  28   discussed below, there is no evidence that the juror in this case demonstrated any racial bias
                                       during deliberations.
                                                                                        23
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 24 of 28




                                   1   juror submitted note to judge before deliberations expressing skepticism about whether defendant

                                   2   would remain in prison if jury returned a noncapital sentence, and judge provided a detailed

                                   3   instruction that jurors should presume that state officials would properly perform their duties when

                                   4   executing the sentence but did not conduct an investigation); Tracey, 341 F.3d at 1044-45

                                   5   (concluding that state trial court's decision not to question juror further to obtain names of other

                                   6   jurors to take additional testimony from them was not contrary to, or an unreasonable application

                                   7   of, clearly established Supreme Court precedent).

                                   8          Background

                                   9          The California Court of Appeal set forth the relevant background for this claim:

                                  10                  In support of his claim of juror misconduct, appellant submitted a
                                                      declaration from his defense investigator regarding a posttrial
                                  11                  interview of Juror No. 4. According to the declaration, Juror No. 4
                                                      was asked by the investigator whether she would have had a different
                                  12                  view of the case if an independent witness had testified to the facts
Northern District of California
 United States District Court




                                                      recounted by Victoria Perez. Juror No. 4 initially said yes, but when
                                  13                  presented with a declaration along those lines refused to sign it and
                                                      stated: “I am just through with this. I don’t want to sign anything. I
                                  14                  don’t want to be involved anymore. I served my jury duty. Beside[s],
                                                      he is just a Mexican and he and his brother got what they deserved.
                                  15                  He is just an illegal who was trying to get something.” When
                                                      answering a pretrial written questionnaire, Juror No. 4 had left blank
                                  16                  a response to a question asking her to identify any racial or ethnic
                                                      group about which she had negative feelings, and had answered no to
                                  17                  a question asking whether the fact appellant was of Mexican heritage
                                                      would make her feel more or less inclined to convict him of a crime.
                                  18
                                                      At the hearing on the motion for new trial, defense counsel argued
                                  19                  Juror No. 4’s posttrial statements to the investigator suggested she had
                                                      been untruthful when she answered her questionnaire and effectively
                                  20                  denied any bias against Hispanics. The prosecutor urged the court to
                                                      reject this claim, noting, “[Ninety] percent of the people in this
                                  21                  courtroom, throughout the course of this trial, were actually Mexican,
                                                      including the victim in this case, the prosecutor, most of the civilian
                                  22                  witnesses, so I don’t really see how that would have impacted any
                                                      outcome.”
                                  23
                                                      The court denied defense counsel’s request for an evidentiary hearing
                                  24                  on the issue of juror misconduct and denied the motion for new trial.
                                                      “First of all, . . . the heritage of [appellant] and his brother, . . . I’m
                                  25                  not considering that as reflective of her thought process during the
                                                      decision making process in any way. I think the law prohibits that.
                                  26                  [¶] So, the only way in which I could determine that it might be—it’s
                                                      potential juror misconduct is if it tends to be indicative of her having
                                  27                  lied in the juror questionnaire. And I do not consider it to be such.
                                                      Number one, she’s obviously—what she said is something she said in
                                  28                  apparent frustration with the investigator’s efforts to get her to sign a
                                                                                          24
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 25 of 28



                                                     declaration and her desire not to do that, not to have anything to do
                                   1                 with this and be done with the whole thing. And, frankly, it appears
                                                     she was not in a very good mood at the time she said that. Comments
                                   2                 made at that point well after the trial, under circumstances where she
                                                     apparently just basically feels bothered by this whole thing, this
                                   3                 inquiry, I don’t consider to be in any way evidence of what her
                                                     attitude was at the time she completed a questionnaire or really
                                   4                 necessarily that that’s what her attitude was at the time she was
                                                     reaching a verdict in this case.”
                                   5
                                                     The court continued: “What it really tells me is, she was really bugged
                                   6                 with this investigator, and if she did really have this attitude at that
                                                     moment in time, it doesn’t mean she had that attitude when she was
                                   7                 completing that questionnaire, and I don’t think it would be
                                                     appropriate for me to conduct—start a whole inquiry and issue an
                                   8                 order for her to appear in court and answer questions about that based
                                                     on these comments, and so I’m denying that request for a hearing,
                                   9                 based on this showing. [¶] And you gotta realize that I am not
                                                     considering this as evidence of what thought—of what her thought
                                  10                 process may have been or her attitudes may have been at the time she
                                                     was reaching a verdict, because it’s absolutely inadmissible for that
                                  11                 purpose. I can only consider it as—on the question of whether this is
                                                     somehow evidence of her being dishonest at the time she completed
                                  12                 the questionnaire, and to me it doesn't have any bearing on that. It
Northern District of California




                                                     doesn’t tend to reveal anything on that one way or another.”
 United States District Court




                                  13
                                       Castellanos, 2015 WL 7300487, at *13-14 (footnote omitted).
                                  14
                                              Discussion
                                  15
                                              The California Court of Appeal set forth the relevant state law and denied this claim:
                                  16
                                                             The trial court did not abuse its discretion in denying defense
                                  17                         counsel’s request for an evidentiary hearing to determine
                                                             whether Juror No. 4 had committed misconduct. Although the
                                  18                         only evidence of the purported misconduct was the hearsay
                                                             declaration of the defense investigator, the court assumed the
                                  19                         statements by Juror No. 4 had been made. There was,
                                                             therefore, no material conflict of fact requiring a hearing.
                                  20                         (Hedgecock, supra, 51 Cal. 3d at p. 419.)
                                  21                         Nor did the court err in concluding appellant had failed to
                                                             establish a strong possibility that prejudicial misconduct
                                  22                         occurred. The court reasonably concluded that in context,
                                                             Juror No. 4’s statements were borne of frustration with the
                                  23                         posttrial investigation and did not tend to show her state of
                                                             mind when she answered the written questionnaire during voir
                                  24                         dire. Moreover, the statements cited as proof of misconduct
                                                             were made after the verdicts were entered, long after Juror No.
                                  25                         4 filled out the written questionnaire. And, as the trial court
                                                             noted, the statements were inadmissible to show her mental
                                  26                         process during deliberations themselves. (Evid.Code, § 1150,
                                                             subd. (a).) In any event, no evidence was presented to suggest
                                  27                         Juror No. 4 shared the expressed sentiments with other jurors
                                                             or with anyone other than the defense investigator at a moment
                                  28                         of frustration.
                                                                                       25
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 26 of 28




                                   1                          Appellant cites federal cases holding that statements by jurors
                                                              evincing their own racial prejudice are not inadmissible to
                                   2                          prove jury bias under the rule that the mental processes of
                                                              jurors may not be admitted to impeach a verdict. (Williams v.
                                   3                          Price (3d Cir. 2003) 343 F.3d 223, 227–233; United States v.
                                                              Henley (9th Cir. 2001) 238 F.3d 1111, 1121.) Here, the trial
                                   4                          court did not decline to consider evidence of Juror No. 4’s
                                                              statement to the investigator on the ground it was
                                   5                          inadmissible; rather, the court made the factual finding that
                                                              given the context of the statement (a posttrial interview in
                                   6                          which the juror was irritated with the defense investigator and
                                                              did not wish to submit a declaration), the defense had not
                                   7                          carried its burden of demonstrating Juror No. 4 was untruthful
                                                              during voir dire.
                                   8
                                       Castellanos, 2015 WL 7300487, at *15.
                                   9
                                               Because there is no clearly established Supreme Court authority requiring a state or federal
                                  10
                                       court to hold a hearing every time a claim of juror bias is raised, the state court’s decision cannot
                                  11
                                       be considered an unreasonable application of clearly established federal law. Moreover, in this
                                  12
Northern District of California




                                       case there was a hearing before the trial court with respect to the motion for a new trial, just not
 United States District Court




                                  13
                                       the additional evidentiary hearing Castellanos had requested. As recounted above, the trial court
                                  14
                                       at the hearing reviewed and considered the evidence, including the verbal statement made by the
                                  15
                                       juror as recounted by the defense investigator. The trial court found that the statements had been
                                  16
                                       made well after trial, and, even assuming the statements had been made, they seemed more
                                  17
                                       focused on the juror’s frustration with the defense investigator. The trial court did not consider the
                                  18
                                       statements to be evidence of what the juror’s attitude had been when she filled out the jury
                                  19
                                       questionnaire or reached the verdict in the case. The California Court of Appeal found no abuse of
                                  20
                                       discretion and noted that no evidence was presented to suggest that the juror shared the expressed
                                  21
                                       sentiments with other jurors or with anyone other than the defense investigator at a moment of
                                  22
                                       frustration.
                                  23
                                               Respondent notes the similarities of this case to Estrada v. Scribner, 512 F.3d 1241 (9th
                                  24
                                       Cir. 2008). In Estrada, the evidence of juror bias arose after the jury verdict and was based on a
                                  25
                                       defense investigator’s declaration regarding a juror’s refusal to sign a declaration prepared by the
                                  26
                                       investigator. Id. at 1233-34. During the hearing on the motion for a new trial in Estrada, the
                                  27
                                       petitioner sought to call the juror as a witness. Id. at 1234. The trial court denied the request to
                                  28
                                                                                         26
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 27 of 28




                                   1   call the juror as a witness and denied the motion for a new trial. Id. The trial court found that the

                                   2   juror was not dishonest on voir dire based on the defense investigator’s declaration and that the

                                   3   juror did not need to be called to testify. Id. at 1234, 1240. In affirming the denial of the habeas

                                   4   petition in Estrada, the Ninth Circuit noted that the trial court held a hearing and without calling

                                   5   the juror to testify, found that the juror was not biased, and that factual determination was not

                                   6   unreasonable. Id. at 1240.

                                   7           Similarly, in this case the trial court reviewed the evidence of the juror’s statement in a

                                   8   hearing and concluded it was the result of frustration with the investigator and did not demonstrate

                                   9   that the juror was biased or dishonest when answering written voir dire questions months earlier.

                                  10   The California Court of Appeal made the same findings. This Court must presume the correctness

                                  11   of the state court’s factual findings. See 28 U.S.C. § 2254(e)(1); see also Skilling v. United States,

                                  12   561 U.S. 358, 396 (2010) (in reviewing claims of juror bias, the deference due to trial court is “at
Northern District of California
 United States District Court




                                  13   its pinnacle”).

                                  14                                CERTIFICATE OF APPEALABILITY

                                  15           The federal rules governing habeas cases brought by state prisoners require a district court

                                  16   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  17   appealability. See Rules Governing § 2254 Cases, Rule 11(a).

                                  18           A judge may grant a certificate of appealability “only if the applicant has made a

                                  19   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  20   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                  21   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  22   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  23   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  24   473, 484 (2000).

                                  25           Here, petitioner has made no showing warranting a certificate and so none is granted.

                                  26                                              CONCLUSION

                                  27           For the foregoing reasons, the petition for writ of habeas corpus is DENIED. A Certificate

                                  28   of Appealability is DENIED. See Rule 11(a) of the Rules Governing Section 2254 Cases. The
                                                                                         27
                                          Case 3:17-cv-01307-JD Document 40 Filed 05/18/20 Page 28 of 28




                                   1   clerk shall substitute Rick Hill as respondent because petitioner is now incarcerated at Folsom

                                   2   State Prison.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 18, 2020

                                   5

                                   6

                                   7
                                                                                                   JAMES DONATO
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       28
